Belen Betts, Individually, and
                                                                   as Executrix of the Estate of /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 21, 2015

                                      No. 04-14-00473-CV

               ARC PARKLANE, INC. d/b/a Parklane West Healthcare Center,
                                   Appellant

                                                v.

   Belen BETTS, Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and
                               Shirle Betts, and Dana Gibson,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10178
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file its brief is granted. We order appellant’s
brief due August 20, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court